Citation Nr: 1827524	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  11-04 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for human immunodeficiency virus (HIV).


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to March 1992, including in Southwest Asia, with additional service in the Reserve.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Board remanded the appeal in order to afford the Veteran his requested Board hearing and, in November 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record. At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the November 2014 supplemental statement of the case. 38 C.F.R. 
§ 20.1304 (c) (2017). Additionally, the undersigned held the record open for 60 days for the receipt of additional evidence. Thereafter, in February 2018, such evidence was received without a waiver of AOJ consideration. However, as the Veteran's appeal is being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

As an initial matter, the Board finds that a remand is necessary in order to obtain potentially outstanding service records. In this regard, the evidence of record indicates that the Veteran had additional service in the United States Army Reserve after his active duty service in 1992; however, it does not appear that his complete service treatment records (STRs) and personnel records from his Reserve service are associated with the file. Additionally, at the November 2017 Board hearing, the Veteran stated that his medical records during his Reserve service may have been filed under his former spouse's information as he was her dependent at the time. The Board notes that the record was held open for the Veteran to obtain missing records and, in February 2018, records were received from Carl R. Darnall Medical Center in Fort Hood, Texas, and Walter Reed National Military Medical Center (Walter Reed). The Veteran's representative was also informed that the Texas Health and Human Services did not have medical records for the Veteran for the period of January 1989 to present. Nonetheless, the Board finds that a remand is warranted in order to attempt to obtain any outstanding service records from the Veteran's Reserve service. Furthermore, at the November 2017 Board hearing, the Veteran also stated that he received treatment at the VA Medical Center (VAMC) in Jackson, Mississippi, in 2000. Thus, while on remand, the AOJ should obtain medical records from such facility for the period of January 2000 to March 2006.

Moreover, the Veteran's post-service treatment records indicate that he had applied for social security benefits. In this regard, the Board notes that VA has a duty to obtain Social Security Administration (SSA) records when it has actual notice that the Veteran has applied for SSA benefits. Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records should be obtained. 

Pertinent to his claim for service connection for an acquired psychiatric disorder, to include PTSD, the Veteran contends that such disorder is directly related to his military service. Specifically, at the November 2017 Board hearing, he stated that his acquired psychiatric disorder was due to the experiences he had while he was deployed in Southwest Asia, including a friendly fire incident, receiving incoming SCUD attacks, and seeing and handling the bodies of the deceased. 

In this regard, the Veteran's STRs are silent as to any complaints, treatment, or diagnoses referable to an acquired psychiatric disorder. Nonetheless, his post-service treatment records indicate that he has been diagnosed with an acquired psychiatric disorder, including PTSD, depression, adjustment disorder not otherwise specified (NOS), and major depressive disorder (MDD). See September 2009, November 2009, and February 2010 VA treatment records. Such records also indicate that the Veteran may have experienced military sexual trauma (MST). See October 2009 and April 2010 VA treatment records. Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that a remand is necessary to afford the Veteran a VA examination and opinion to determine the nature and etiology of his acquired psychiatric disorder. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With regard to the Veteran's claim for service connection for HIV, he alleges that such disorder was incurred in service either as a result of exposure to bodily fluids while deployed in Southwest Asia working with the wounded and dead, or as a result of his in-service surgical repair of the urethral stricture. 

The Veteran's STRs reveal that, in March 1990, he had surgery for recurrent bulbar urethral stricture, but such records do not reveal that he had HIV as he had several negative test results for such disorder. See August 1987, October 1987, and January 1992 STRs. The Board notes that the Veteran's separation examination is unavailable. His post-service treatment records indicate that the Veteran may have been diagnosed with HIV during his active duty military service or his Reserve service. Specifically, an April 2009 VA treatment record noted that the Veteran may have been HIV positive since 2000, but that remote data reported he was HIV positive since 1991. In this regard, a January 2000 VA treatment record reveals a request to refill HIV medication and, in a February 2000 VA treatment record, the Veteran reported that he tested positive approximately four years ago while in the Reserve. Additionally, a November 2000 VA treatment record noted an assessment of asymptomatic HIV disease. Moreover, a September 1996 military personnel record noted that a current HIV test was required. Accordingly, the Board finds that the low threshold of the McLendon standard has also been met in this instance, and that a remand is necessary to afford the Veteran a VA examination and opinion to determine the nature and etiology of his HIV. See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's complete STRs and military personnel records from his Reserve service through official sources. Such request should also be made as a dependent spouse of his wife. If additional information is needed from the Veteran to request such records, the Veteran should be asked to provide such, including his spouse's social security number and branch of service.

All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Obtain the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, which are in SSA's possession. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 
38 C.F.R. § 3.159 (e).

3. Request any outstanding VA treatment records from VAMC in Jackson, Mississippi from January 2000 to March 2006. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. After all outstanding records have been obtained, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder. The record, to include a copy of this Remand must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.

Following a full review of the record, the examiner should:

(A) Identify all of the Veteran's acquired psychiatric disorders that meet, or have met, the DSM-5 diagnostic criteria at any time since February 2009, or in close proximity thereto, to include PTSD, depression, adjustment disorder NOS, and MDD, as evidenced by his treatment records.

(B) The examiner should specifically indicate whether the Veteran meets, or has met, the DSM-5 diagnostic criteria for PTSD at any time since February 2009, or close in proximity thereto, and, if so, whether such diagnosis is at least as likely as not (probability of 50 percent or greater) the result of an in-service stressor, to include the fear of hostile military activity and/or sexual assault. 

If the Veteran did not have such a diagnosis at any time during the pendency of his appeal, please reconcile such opinion with the evidence of record indicating the Veteran has PTSD.

It is noted that VA's definition of "fear of hostile military activity" means that a veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Please review the October 2009 and April 2010  VA treatment records noting an in-service assault.

(C) For each currently diagnosed acquired psychiatric disorder other than PTSD, including depression, adjustment disorder NOS, and MDD, the examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any such disorder is related to the Veteran's military service, to include his deployment in Southwest Asia.

In rendering his or her opinion, the examiner is advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any acquired psychiatric disorder or complaints thereof. 

A rationale for any opinion offered should be provided.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his HIV. The record, to include a copy of this Remand must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.

Following a full review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that HIV had its onset in, or is otherwise related to the Veteran's military service, to include his in-service surgical repair of the urethral stricture and/or exposure to bodily fluids he experienced while deployed in Southwest Asia working with the wounded and dead. 

In offering such opinion, the examiner must consider and discuss the lay statements of record regarding the onset of the Veteran's HIV. The examiner is also specifically asked to discuss the period of dormancy that HIV may undergo before manifesting as a diagnosable condition.

A rationale for any opinion offered should be provided.

6. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the November 2014 supplemental statement of the case. If such claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

